In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00290-CV

IN THE INTEREST OF A.M. AND M.M.,           §    On Appeal from the 360th District
CHILDREN                                         Court

                                            §    of Tarrant County (360-596726-16)

                                            §    November 21, 2018

                                            §    Opinion by Chief Justice Sudderth


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that Appellant B.M. shall pay all of the costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth